Citation Nr: 1221346	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  06-08 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung disorder, primarily claimed as due to in-service asbestos exposure.  

2.  Entitlement to service connection for a skin condition, to include dermatitis and/or cellulitis of the legs.  


REPRESENTATION

Appellant represented by:	Mr. Sean A. Ravin, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to February 1959.

This case was initially before the Board of Veterans' Appeals (Board) on appeal from July and December 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In pertinent part, the July 2005 rating decision denied a claim to reopen a previously denied claim of service connection for asbestos related lung condition with pleural thickening because the evidence submitted was not new and material.  The December 2005 rating decision denied a claim to reopen a previously denied claim of service connection for dermatitis both legs because no new evidence was submitted to reopen the previously denied claim.  

A Notice of Disagreement (NOD) with the July 2005 rating decision as it pertained to the denial of service connection for asbestos related lung condition with pleural thickening was received at the RO in February 2006.  The RO issued a Statement of the Case (SOC) In March 2006, and the RO subsequently perfected an appeal to the Board with a VA Form 9, substantive appeal, received at the RO in March 2006.  

With respect to the December 2005 denial of service connection for dermatitis of both legs, the Veteran's NOD with that determination was received at the RO in April 2006.  The RO issued an SOC July 2006, and the Veteran subsequently perfected an appeal to the Board with a VA Form 9, substantive appeal, received at the RO in August 2006.  

In July 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.  

In December 2008, the Board determined that new and material evidence had not been received to reopen the previous claim of service connection for a lung disorder, primarily claimed as due to in-service asbestos exposure.  

The December 2008 decision also found that new and material evidence had been received to reopen the previous claim of service connection for a skin condition, primarily claimed as dermatitis of the legs; thus, the claim was reopened and this matter was remanded back to the RO for additional development of the record.  

Meanwhile, the Veteran subsequently appealed the Board's December 2008 determination to the United States Court of Appeals for Veterans Claims (CAVC or Court).

While his claim was pending at the Court, the Veteran's attorney representative and the VA Office of General Counsel (the Parties) filed a Joint Motion requesting that the Court partially vacate the Board's December 2008 decision and remand the case to the Board for further development and readjudication.  In a September 2009 Order, the Court granted the Joint Motion.  The case was returned to the Board.

In an April 2010 decision, the Board reopened the issue of service-connection for a lung disorder, claimed as due to in-service asbestos exposure based on a finding that new and material evidence had been received to reopen a previously denied claim.  Accordingly, the reopened claim was remanded back to the RO in April 2010.  After additional development at the RO, including a VA examination of the Veteran's skin and a VA pulmonary examination, the case was returned to the Board.  The agency of original jurisdiction (AOJ) substantially complied with the January 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

In July 2011, the Board received a request for records pursuant to the Freedom of Information Act (FOIA).  Also included with this FOIA request was an implied Motion for Extension of time to submit additional evidence based on completion of review of the FOIA documents.  In July 2011 correspondence to the Veteran's attorney, the Board granted a 60-day extension of time for the Veteran to provide any additional argument and/or evidence to support his appeal; however, because the claims file was still at the RO at that time, the FOIA request was not completed until December 2011.  Thus, the 60-day extension that had been granted in July 2011 had long since lapsed prior to the completion of the FOIA request.  As such, in February 2012 correspondence to the Veteran's attorney, the Board granted a subsequent 60-day extension of time to allow the Veteran to provide any additional evidence or argument to support his appeal.  No additional evidence was received, and the Veteran's attorney, in March 2012 correspondence to the Board, indicated that the Veteran wished to waive any time remaining with his granted extension of time and requested the Board to issue a decision in the case as soon as possible.  


FINDINGS OF FACT

1.  The more probative evidence of record establishes that the Veteran does not have a current chronic lung disorder, including asbestosis or asbestos-related disease, that had its onset during service or is otherwise related to service, including any in-service asbestos exposure.  

2.  The competent and credible medical and lay evidence of record establishes that the Veteran's current disability of the lower extremities, diagnosed as chronic stasis dermatitis more likely than not had its onset many years after discharge from service, is unrelated to any disease or injury incurred in service, including cellulitis of the leg, and is more likely than not due to obesity.  


CONCLUSIONS OF LAW

1.  A lung disorder, asbestos-related or otherwise, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


2.  The Veteran's current disability of the lower extremities, diagnosed as chronic stasis dermatitis was not incurred in or aggravated by service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In letters sent to the Veteran in March 2002 (skin, lung), May 2005 (lung) and September 2005 (skin), prior to the adjudication of the claims on appeal, the Veteran was notified of the evidence not of record that was necessary to substantiate the claims.  He was informed that he needed to provide the names of persons, agencies or companies who had additional records to help decide his claims.  He was informed that VA would attempt to review his claims and determine what additional information was needed to process his claims.  Additionally, he was informed that VA would schedule VA examinations if appropriate, obtain VA medical records, obtain service records and obtain private treatment records identified by the Veteran and with appropriate authorization from the Veteran.  The pre-adjudicatory notices also provided notice of how to reopen a previously denied claim based on the submission of new and material evidence pursuant to the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Any potential defect with respect to this aspect of the notice results in harmless error, however, because the claims were subsequently reopened in this case and are now being adjudicated on the merits.  

These notification letters substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a service connection claim and the relative duties of VA and the claimant to obtain evidence.  

In a July 2010 letter, sent to the Veteran after both issues were reopened and remanded back to the RO for additional development of the record, the Veteran was provided additional notice about how VA assigns initial disability ratings and effective dates for any grant of service connection.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The July 2010 letter also indicated that in response to the Veteran's hearing testimony, the RO would attempt to obtain all records relating to any treatment for the Veteran's lung disorder(s) between 1970 and 1980 at a Miami hospital, provided that the Veteran submit additional information as to the dates and sources of any additional treatment as well authorization to obtain those records.  Additionally, the letter indicated that the Veteran should identify any VA facility where he obtained treatment for lung problems and that these records would be obtained.  

The July 2010 letter was followed with a May 2011 Supplemental Statement of the Case (SSOC).  

It should be noted that the May 2011 SSOC inadvertently characterized the lung issue as whether new and material evidence had been received to reopen a previously denied claim for an asbestos-related lung condition with pleural thickening; however, the SSOC should have listed the issue as that of entitlement to service connection for an asbestos-related lung condition with pleural thickening because this claim has already been reopened pursuant to the Board's April 2010 decision and was sent back to the RO for additional development of the record.  The RO's inadvertent mischaracterization of the issue, however, results in harmless error because the RO adjudicated the claim as if it were one of service connection despite the mischaracterization.  For example, the Veteran was afforded a VA examination, additional VA records were obtained, and the May 2011 SSOC provided a detailed analysis regarding the underlying service connection claim.  As such, a remand to correct this error would serve no useful purpose, as it would only serve to require the agency of original jurisdiction to duplicate actions that have already been completed.  

In this regard, the agency of original jurisdiction (AOJ) substantially complied with the December 2008 and April 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

The notice errors in this case did not affect the essential fairness of the adjudication because VA cured the procedural defects and has obtained all relevant evidence.  The notices provided to the Veteran over the course of the appeal provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate his claim.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions to address the Veteran's contentions, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO obtained records from the VAMCs at which the Veteran received treatment, and additionally, some private medical records have been associated with the claims file.  There are no outstanding record requests pending and attempts to obtain the Veteran's records from the Social Security Administration (SSA) resulted in a negative response, indicating that all records pertaining to the Veteran had been destroyed.  Although the Veteran referred to treatment at a private Miami hospital in the 1970's, he never responded to the RO's request for specific dates and did not provide a completed authorization form necessary to obtain any such records.  The Veteran was provided with an opportunity to provide testimony in support of his appeal, and he did appear at two hearings, one in April 2006 before a Decision Review Officer at the RO and at another hearing in July 2008 before the undersigned Veterans Law Judge sitting at the RO.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Service Connection

The Veteran contends that he has a lung disorder to include asbestos-related pleural disease due to in-service asbestos exposure.  The Veteran asserts that he was exposed to asbestos in his barracks and from working near airplanes.  He contends that he worked in kitchens where exposed ductwork was covered with asbestos shielding which would blow around the work spaces where his duties were performed.  The Veteran also maintains that he had no other asbestos exposure, as he never worked indoors, or around any construction or shipbuilding or flooring or any other substance containing asbestos products.  

The Veteran also seeks service connection for a skin disorder of the legs.  He maintains that he incurred a chronic skin disability in service, but that this disability was in remission at the time that this original service connection claim for dermatitis of the legs was denied in 1970.  The Veteran now claims that this same disability, which he asserts had its onset during service, is no longer in remission.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For a showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established or is legitimately questionable, then evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, flat feet, varicose veins), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997). See also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In determining whether service connection is warranted for a claimed disability, VA adjudicators have the responsibility of determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt is resolved in the Veteran's favor.  38 CFR § 3.102.  

Asbestos-related lung disease

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 9 (Jan. 7, 2007) ("VA Manual").  Also, an opinion by VA's Office of General Counsel  (OGC) discussed the proper way of developing asbestos claims.  See VAOPGCPREC 4-2000 (Apr. 13, 2000). 

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id., at Subsection (a).  The Manual also lists some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment. Id., at Subsection (f). 

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed. Id., at Subsection (b).  Inhalation of asbestos fibers can lead to a non-exclusive list of asbestos related diseases/abnormalities: fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate). Id., at Subsection (b). 

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  VA Manual, paragraph 9(d).  The extent and duration of exposure to asbestos is not a factor for consideration.  Id., at Subsection (d).  Thus, an asbestos-related disease can develop from brief exposure to asbestos or as a bystander. 

The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease.  VA Manual, paragraph 9(e).  Rating specialists must develop any evidence of asbestos exposure before, during, and after service.  A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information. 

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h). 

The Court held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  If the evidence supports a conclusion that the Veteran's current disability, while caused by asbestos exposure, is due to intervening post-service exposure, the opinion must be very specific explaining the basis for this finding.  See McGinty, supra. 

The Veteran's service treatment records are negative for complaints, findings or a diagnosis of a chronic respiratory condition.  Records obtained from the Lackland Air Force Base hospital show that the Veteran was treated for cellulitis of the leg in January 1959.  A report of the Veteran's medical history from that admission notes that the Veteran's habits included smoking.  

The first post-service evidence of record is a VA examination from March 1970, conducted for the specific purpose of examining the Veteran's gastrointestinal and skin complaints.  This report did note that the Veteran had a normal respiratory system.  

In support of the Veteran's claim, he submitted private medical evidence from 1986 and 1993 noting a possibility of asbestos related lung pathology.  Specifically, a December 1986 private radiological consultation report prepared by J.V.F., M.D. indicates that PA and left lateral views of the chest show the lungs to be well expanded.  The report further notes that pleural change was noted along the right lateral chest wall and to a lesser extent the left lateral chest wall.  Multiple clips were seen in the retrocardiac epigastric region.  The heart was top normal in size.  There was some toruosity of the aortic arch.  The diaphragms were smooth.  There was a suggestion of calcified plaguing of the left diaphragm which may indicate an exposure to asbestosis.  

Another PA and lateral chest x-ray was performed in November 1993.  The report notes that there was no localized infiltrate or lung mass seen and no ;pleural effusion was seen.  Some pleural changes were seen in the left lung base laterally which, according to the radiologist, J.L.S., M.D., probably represented some pleural thickening.  The impression was no definite acute abnormality seen.  

In a December 1993 memo, a private pulmonologist, H.I.C, M.D. indicated that the Veteran had pleural thickening as demonstrated on [enclosed November 1993] chest x-ray with no history of pleurisy or other pleural disease.  The memo also notes that the Veteran had a history of asbestos exposure.  Dr. C opined that the Veteran probably had asbestos associated pleuropulmonary pathology.  

Various outpatient VA treatment records dated between 2005 and 2006 note ongoing treatment for various disabilities including uncontrolled weight gain, insulin-dependent diabetes mellitus, allergic rhinitis, coronary artery disorder and a history of peptic ulcer disease.  In contrast to the STRs noted above, these records note that, "Patient is a lifetime non-tobacco user."  

At his personal hearing before the undersigned in July 2008, the Veteran reported that he was exposed to asbestos at his barracks and kitchen at Lackland Air Force Base; noting that the asbestos was in the piping there and in the aircraft on which he worked.  The Veteran testified that he later developed chronic respiratory problems as a result of this exposure.  The Veteran also testified that he was not exposed to asbestos in his post-service employment which included working as a lifeguard and truck driver.  The Veteran testified that prior to the 1970's, he self-treated with over-the-counter medication.

Given the private the records from 1986 and 2003 which note a possibility of asbestos-related lung disease, the Veteran was afforded a VA examination to determine what current disability exists with respect the lungs, and whether any such disabilities are related to asbestos-exposure.  At the October 2010 examination, the examiner noted the Veteran's reports of in-service asbestos exposure and noted the Veteran's reports of no pre- or post-service asbestos exposure.  Additionally, the examiner  noted the Veteran's reported history of an onset of breathing problems around 1974.  The examiner noted that the Veteran was currently treated with oxygen, daily inhaled bronchodilator, daily inhaled anti-inflammatory and oral steroids.  

The examiner noted no history of any of the following:  wheezing; non-anginal chest pain; fever; anorexia; night sweats; respiratory failure; Cor pulmonale; RVH or pulmonary hypertension; chronic pulmonary mycosis; spontaneous pneumothorax; asthma; bronchiectasis; gunshot wound with retained missile in lung; pulmonary embolism; or pleurisy with empyema.

By contrast, the examiner noted a positive history of the following:  non-productive cough; productive cough; dyspnea; hemoptysis; and bronchiectasis.  

On examination, the Veteran's pulse was 101 beats per minute; respiratory rate was 22; blood pressure was 143/80; height was 69.5 inches and weight was 394 pounds.  There was no evidence of abnormal breath sounds.  Diaphragm excursion was slightly limited; chest expansion was normal.  There was no chest wall scarring or chest wall deformity noted.  The examiner noted, as an important physical finding on examination, that the Veteran was morbidly obese, which limited the examination as he remained in his wheelchair during the examination because it was too physically challenging for him to transfer from wheelchair to exam table.  The examiner also noted that the Veteran was able to speak at long intervals without any apparent respiratory difficulty and was excessively talking throughout the entire evaluation.  

With regard to objective testing, the examiner noted three recent tests of record:  a VA chest x-ray of September 2010, VA pulmonary function testing of September 2010, and an October 2010 report of a private computerized tomography (CT) scan of the chest that was submitted by the Veteran.  

According to the examiner, the September 2010 VA chest x-ray noted mild cardiomegaly, but no signs of active lung disease.  The September 2010 PFT findings were as follows:  FVC-pred 4.37, pre rx best 1.93 (44% of predicted), post rx 2.06 (47% of predicted); FEV1 pred 3.37, pre rx - 1.55 (46% of predicted) post rx - 1.61 (48% of predicted; FEV1/FVC pred 77%, pre rx - 80%, post rx -78%; DLCO 12.8 (41% predicted), DL adj 12.8 (41% predicted); DLCO/VA 4.37, 92%; VA 2.94 liters.  According to the examiner, the Veteran was unable to produce acceptable and reproducible spirometry data, in particular, the testers were unable to perform lung volumes due to the Veteran's weight.  The interpretation of the PFT findings was suggestive a moderate restrictive ventilator impairment.  There was no bronchodilator response; diffusing capacity was moderately reduced; and, diffusing capacity was normal when corrected for alveolar volume.  

The examiner indicated review of the private chest computerized tomography (CT) report of October 2010 submitted by the Veteran and indicated that it revealed mild peribronchial thickening present at the lung bases bilaterally.  The examiner noted thickening of the interlobular septa at the lung bases bilaterally, left greater than right.  The examiner specifically indicated, however, that "I DO NOT see calcified or noncalcified pleural plaques."  In addition, the examiner noted that there was no parencymal lung mass, confluent infiltrate or effusion noted.  There was mild mediastinal lymphadenopathy and coronary artery calcificant.  

Based on the foregoing, the examiner concluded that there were no clinical findings of asbestosis.  The examiner provided the following opinion:  

It is less likely as  not this Veteran's lung disorder is due to or a result of claimed asbestos exposure.  After detailed history, there is lack of evidence to support that Veteran was indeed exposed to asbestos.  He reports working and living in a building with pipes with asbestos covering, but does not indicate that there were any exposed fibers.  He reports visiting static displays of aircraft on a military base but does not have history of working on said aircraft or being in a confined space with the aircraft.  The history of true exposure to asbestos fibers is questionable.  According to medical literature, there are three key findings that support the diagnosis of asbestosis:  1) a reliable history of exposure to asbestos with proper latency period from the onset of exposure to the time of presentation - - most patients who develop asbestosis are asymptomatic for at least 20-30 years after initial exposure; latency period between exposure and symptoms is inversely proportional to the intensity of asbestos exposure.  2) definite evidence of interstitial fibrosis, as manifested by one or more of the following:  end-inspiratory crackles on chest examination; reduced lung volumes and/or DLCO; presence of typical chest x-ray or computerized tomography (CT) findings of interstitial lung disease; or histologic evidence of interstitial fibrosis.  3) absence of other causes of diffuse parencymal lung disease.  The Veteran reports having difficulty breathing 15 years after his release from active duty.  Radiologic findings both on plain x-ray conducted by the VA, as well as on Chest computerized tomography (CT) conducted by a civilian entity do not show evidence of pleural or other lung involvement, which is a hallmark of asbestos exposure according to medical literature-specifically up-to-date.  The computerized tomography (CT) scan fails to reveal any fibrosis of the lungs or pleural plaques which would help to differentiate asbestosis from any other lung disease.  This physical exam did not reveal any abnormal breath sounds or lung abnormality to suggest asbestosis.  The Veteran simply does not present with any findings suggestive of asbestosis.  As there are no findings suggestive of asbestosis, it is the professional opinion of this examiner that this Veteran has no lung problems resulting from the claimed asbestos exposure.  

To summarize, the medical evidence in this case essentially consists of evidence of a current restrictive lung disability as revealed by the PFTs; although the reliability of this test is questionable given the Veteran's morbid obesity.  Chest x-rays from 1986 and 1993 note a possibility of asbestos related lung pathology, but this is based solely on evidence of pleural thickening.  The doctor's who opined that there was a possibility of asbestos-related disease relied on evidence of pleural changes; this does not equate to actual evidence of pleural plaques.  Moreover, these doctors provided no rationale for their opinion, and indicated only that there was a possibility, not that there was at least a 50 percent probability of asbestos-related disease.  The doctor from 1986 indicated only a "suggestion of calcified plaguing" not that there was actual evidence of such.  The radiologist who interpreted the 1993 chest x-ray indicated that pleural changes probably represented some pleural thickening, but also noted, in the same report, that there was no definite acute abnormality seen.  

It is also noteworthy that a December 1993 private pulmonologist, H.I.C, M.D. indicated that the Veteran had pleural thickening as demonstrated on [enclosed November 1993] chest x-ray with no history of pleurisy or other pleural disease.  The memo also notes that the Veteran had a history of asbestos exposure.  Dr. C opined that the Veteran probably had asbestos associated pleuropulmonary pathology, yet, no specific diagnosis was provided, and there was no rationale provided.

In other words, these radiologists and doctors essentially explained that the Veteran had pleural changes noted on x-ray in the form of pleural thickening, but that mere pleural thickening is not, in and of itself, a disability due to asbestos exposure.  Rather, it may indicate that the Veteran was exposed to asbestos and the Veteran may have an asbestos-related disability.  It is clear that the doctors in 1986 and 1993 never specifically indicate by their statements that a conclusive asbestos-related lung disability has been established.  None of these doctors or radiologists identified any specific disease or disability for which service connection could be established, regardless of whether the Veteran was exposed to asbestos in service.  Given the above findings, which merely show evidence of pleural thickening, with no actual disability noted, the reports from 1986 and 1993 carry less probative value than the extremely detailed VA examination of October 2010.  

The October 2010 VA examination notes a review of the claims file; thus, the examiner had the opportunity to review the prior x-ray studies of 1986 and 1993 as noted above, as well as numerous VA and private records, and PFTs.  The examiner opined that the Veteran did not have an asbestos-related disease or disability based on a complete record, including the Veteran's PFT results which noted a restrictive lung disease.  Unlike the opinions of 1986 and 1993, the VA examiner provided a complete rationale for his opinion, explaining that even if in-service asbestos exposure were presumed, the Veteran's most recent computerized tomography (CT) scan from 2010 provided clear evidence of no pleural plaques, and no asbestos-related disability.  It is a well-established medical principle that findings from a computerized tomography (CT) scan are more accurate than those from a regular chest x-ray.  

In addition, the examiner indicated that the Veteran was unable to produce acceptable and reproducible spirometry data, in particular, the testers were unable to perform lung volumes due to the Veteran's weight.  The examiner specifically indicated, that despite any pleural thickening, he did not see calcified or noncalcified pleural plaques.  In addition, the examiner noted that there was no parencymal lung mass, confluent infiltrate or effusion noted.  There was mild mediastinal lymphadenopathy and coronary artery calcificant.  Based on the foregoing, the examiner concluded that there were no clinical findings of asbestosis.  

Moreover, the examiner, in his rationale, explained in great detail the methodology that medical examiner's use to determine whether a Veteran has an asbestos-related disease, and he compared the Veteran's history to this methodology.  The examiner indicated that there was a lack of evidence to support that Veteran was indeed exposed to asbestos based on his reported history of exposure, including the proportionate relationship of the claimed exposure and the latency period prior to the claimed onset of symptoms, and no objective findings of interstitial fibrosis.  The examiner also indicated that even assuming, arguendo, the Veteran was indeed exposed to asbestos in service, there was simply no evidence of an asbestos-related lung disease.  Specifically, the examiner noted that, radiologic findings both on plain x-ray conducted by the VA, as well as on Chest computerized tomography (CT) conducted by a civilian entity did not show evidence of pleural or other lung involvement, which the examiner noted was a "hallmark" of asbestos exposure according to medical literature. 

Most compelling is the examiner's finding that the computerized tomography (CT) scan of October 2010 fails to reveal any fibrosis of the lungs or pleural plaques which would help to differentiate asbestosis from any other lung disease.  This finding, coupled with the physical exam findings, which did not reveal any abnormal breath sounds or lung abnormality to suggest asbestosis, provides highly probative evidence weighing against the claim.  

Therefore, while the Veteran contends that he was exposed to asbestos during his military service, the competent and probative evidence of record fails to reveal a diagnosis of asbestosis or an asbestos-related disease.  

Furthermore, there is no evidence of any in-service lung disorder, or any relationship between any current lung disorder and any disease, disorder or event in service.  Thus, service connection for a chronic lung disorder other than an asbestos-related disorder is also not warranted.  There is no doubt that the Veteran sincerely believes that he was exposed to asbestos during service and that this resulted in a current lung disability; however, he is not competent to provide the required nexus in this case between any current disability and asbestos exposure because this is a complex medical question requiring expert knowledge.  Thus, while he is competent to report what comes to him through his senses, such as the onset of having difficulty breathing, he is not competent to diagnose an asbestos-related disease or provide a nexus between such disease and service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).  As noted above, the highly probative evidence weighs against this claim, and indicates that the Veteran does not have an asbestos-related lung disease, or any other lung disease related to service.  Accordingly, the Veteran's claim of entitlement to service connection for pulmonary asbestosis and asbestos-related pleural disease secondary to asbestos exposure must be denied. 

In reaching this decision, the applicability of the benefit of the doubt doctrine is considered; however, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lung disorder to include pulmonary asbestosis and asbestos-related pleural disease secondary to asbestos exposure.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107. 

Stasis Dermatitis of the legs

The Veteran's service treatment records (STRs) reflect that the Veteran was hospitalized at Lackland Air Force Base for 7 days in January 1959 for treatment of cellulitis of the left foot and generalized papular rash.  He was initially admitted on January 8, 1959 with complaints of a painful swelling of the left foot and an erythematous rash of the left foot.  Nearly one week later, his foot looked better, and the following day, January 13, continued improvement was noted.  The doctor indicated that the Veteran could be discharged at any time.  By January 15, the rash had cleared and the Veteran was discharged.  

At his personal hearing before the undersigned in July 2008, the Veteran testified that he was hospitalized during service for treatment of a skin condition manifested by itching and peeling of the skin on the legs.  He also testified that he still experienced outbreaks on his arms and legs every once in a while and chronically since service.  

Private treatment records from L. E. E., MD note that she treated the Veteran in September 2008 and again in January 2009.  The September 2008 report notes the Veteran's complaints of an itchy rash on the face and arms which had been present for approximately three months.  Treatment with creams was not helpful and recent allergy testing was negative.  The examiner also noted that the Veteran had complained of hair loss and a tingling, itching sensation of the scalp over the past three to four months.  He denied any topical therapy.  He had multiple irritated itching spots on his back.  On examination, Dr. E noted faint patchy erythema and scaling of the arms, trunk and face.  On his back, the examiner noted a few keratotic papules.  On his chest, the examiner found .6 cm erythrokeratotic plaques on the left and right chest.  The impression was (1) possible irritated seborrheic keratosis, rule out atypia, times five; (2) eczematous dermatitis of the arms; (3) possible irritated seborrheic keratosis, rule out atypia, times two of left chest and right chest.  

The January 2009 report from Dr. E notes that the Veteran reported a chief complaint of rash and itching of his bilateral arms and lower legs for over 20 years.  The report further notes, however, that the Veteran presented to the dermatology clinic with complaints of a rash that he had on his arms on and off for over 20 years.  There was no mention of the lower extremities at that time.  The assessment was eczematous dermatitis, etiology unknown; pruritis secondary to above; clinically benign pupura of the arms; and, chronic solar damage, moderate.  

At a VA examination of the skin in February 2011, the Veteran reported the onset of his skin disorder in service, and indicated that he continued to have pain and swelling after he left the hospital in service and that was the cause of his discharge.  The Veteran also reported continuity of symptoms since service, in particular, swelling of the legs and skin irritation.  The Veteran also reported dry flaking itching skin on the arms for 20 years duration, and believes this is the same disability as the one from which he suffered in service.  

The examiner noted that the Veteran was morbidly obese and in a wheelchair.  His bilateral lower extremities had +3 pitting edema.  Skin was intact, and there was a well-healed scar on the left lower leg from vein removal for CABG (coronary artery bypass graft).  Skin was slightly dry with minimal flaking, minimal erythmatous skin changes of chronic stasis dermatitis without increased warmth to knees.  There were no areas of skin breakdown.  Skin was nontender to the touch.  The upper arms had diffuse dry, flaking skin and slight erythema consistent with very mild xerosis/eczematous dermatitis.  There was no skin breakdown/lesions/increased warmth, or tenderness to palpation.  The lower arms had diffuse dry skin without flaking and slight erythema consistent with mild eczematous dermatitis as well as patches of "bruised" appearing areas consistent with senile pupura.  The diagnosis was (1) Chronic stasis dermatitis bilateral lower extremities; (2) Eczematous dermatitis upper extremities.  

The examiner opined that the Veteran's skin condition was less likely as not caused by or a result of the skin condition he had while in service.  The examiner noted a thorough review of the claims file, including STRs and specifically noted that the Veteran was admitted to the hospital while on active duty for cellulitis of his left foot which started from a blister.  He had self-applied tape which had further irritated the area.  According to the examiner, it was unclear from the STRs whether he was having an allergic reaction to the tape.  A "patch test" was evidently performed, but the examiner was unable to locate the results of any such test in the record.  The examiner further noted that the STRs revealed that the Veteran was treated with antibiotics and warm soaks and when his condition improved, he was released from the hospital.  His final diagnosis as listed on the discharge papers was "Cellulitis without lymphangitis, left foot."  The examiner pointed out that there is no further information in the file indicating why the Veteran was discharged from service after that time.  

The examiner indicated that it is not uncommon after having a fairly significant case of cellulitis with irritation of his foot from a blister from roller-skating to have the skin peel off in that area.  However, the examiner continued, as confirmed by research of medical literature in "MD Consult", these cases in immunocompetent individuals heal without other sequelae and do not tend to recur of their own accord spontaneously.  This is supported by the fact that on his March 1970 compensation and pension examination, there were no signs of any skin process and the Veteran stated that the "process is in remission," which indeed it would have been and would remain.  

The examiner specifically indicated that the Veteran, unfortunately, had problems with exceptional weight gain over the years, ballooning from 156 pounds when he left service, to over 400 lbs currently.  The examiner further indicated that such weight gain leads to a different "skin condition" termed "Chronic stasis dermatitis," which, according to Rakel's Textbook of Family Medicine, 

Stasis dermatitis occurs on the lower extremities in patients with chronic venous insufficiency.  Impaired function of the venous valves permits backflow of the blood from the deep venous system to the superficial system, causing increased venous hydrostatic pressure and increased permeability of dermal capillaries.  Reddish-brown skin discoloration is an early sign of stasis dermatitis and may precede the onset of symptoms such as pruritis.  The patient may also have a history of dependent leg edema.  

The examiner noted that stasis dermatitis was most commonly associated with being obese, and opined that the dry skin and rash on the Veteran's arms, which came up many years later, has nothing to do with his incident of cellulitis on his leg in the military.  The examiner also noted that his current condition was common in older adults.  Finally, the examiner noted that the Veteran did not have any skin symptoms on examination in 1970 at the time he filed his original claim, nor did he mention any symptoms on his arms at that time, which again, is in support of this not being linked to his cellulitis.  

In sum, the evidence of record indicates that the Veteran suffered from cellulitis of the leg in service.  The Veteran asserts that he has suffered from a skin disorder, including a rash on his lower extremities, since service.  The objective evidence of record, however, does not support the Veteran's contentions of continuity of symptoms since service.  As the VA examiner in February 2011 pointed out, the STR's clearly indicate that the Veteran's in-service cellulitis resolved in service, and when he was examined after service in 1970, he was asymptomatic for any skin disability of the lower extremities.  The findings on the 1970 VA examination provide highly probative objective evidence that weighs against the Veteran's claim because it contradicts the Veteran's reports of continuity of symptomatology.  This also casts some shadow of doubt with regard to the Veteran's credibility as it pertains to his reports of the onset of his current symptoms.  

Furthermore, the examiner clearly explained that the Veteran's current skin disability is related to his morbid obesity.  He identified specific medical literature to support his opinion based on sound medical principles.  

While the Veteran may sincerely believe that he has a skin disorder on his legs that is the same disability from which he suffered during service, his opinion on this matter is not competent as he does not possess the requisite medical knowledge to be capable of making that type of complex medical determination.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In sum, the February 2011 VA examination is more probative than the Veteran's opinion that his current skin disorder had its onset during service, because of the February 2011 examiner's medical expertise.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.... As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . ."). 

The only evidence in support of the claim is the Veteran's opinion, which, as noted above, is outweighed by the competent medical evidence of record in this case.  The more probative evidence in this case establishes that the Veteran's in-service cellulitis of the leg resolved without recurrence, and the post-service dermatitis of the upper and lower extremities is unrelated to the in-service cellulitis or any other disease, injury or event in service.  

In reaching this decision, the applicability of the benefit of the doubt doctrine is considered; however, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a skin condition, to include dermatitis and/or cellulitis of the legs.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107. 


ORDER

Service connection for a lung disorder, primarily claimed as due to in-service asbestos exposure, is denied.  

Service connection for a skin condition, to include dermatitis and/or cellulitis of the legs, is denied.  




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


